Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/20 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/25/2009. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2009/004096 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Action/Status of Claims
 	The examiner acknowledges receipt of Amendments/Remarks filed on 07/09/20. Currently claims 1, 3-5, 7-9, 11-17, 19-22, 24-25, 28-30, and 32 are pending in this application. Claims 11-17 were previously withdrawn as being directed to a non-elected invention. Claims 2, 6, 10, 18, 23, 28-27, 31 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claims 1, 3-5, 7-9, 19-22, 24-25, 28-30, and 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agg et al. (WO2009044203, from IDS), and further in view of Ostrovsky (US2006/0016690), Uruga (JP2003073207, from IDS of 02/05/20) and Hirata et al. (JP2000054194A), and Strömme (WO2008056323, from IDS).
Applicant’s claim:
-- Metallic medical supplies comprising a metallic material as a base material, and a film having micro pores and/or micro unevennesses directly on a surface of the metallic material, wherein the micro pores and/or micro unevennesses are impregnated with iodine or iodine compounds, the micro pores and/or micro unevennesses are found in a density of 5 x 104/mm2 to 1.5 x 105/mm2, the metallic material is a pure metal selected from the group consisting of Ti and Co or an alloy selected from the group consisting of a Ti alloy, a Co alloy, stainless steel and a Co-Cr alloy, and the metallic medical supplies are adapted to be grafted in a living body and have an antimicrobial activity value of 2 to 4.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3-4, 7, 20-21, and 28-29, Agg teaches medical devices formed of metallic materials, specifically titanium or titanium alloys which are treated with anodic oxidation (an electrochemical treatment) in an acid electrolyte bath which forms the film on the surface of the titanium metal medical supply/implant (which are obviously adapted to be grafted in a living body since they are medical implants) which has pores or microunevennesses on the surface of the titanium medical supplies which are then impregnated with a biocidal material preferably silver wherein the metallic medical supplies have a residual antimicrobial activity (see entire document; Claims 23, 25; pg. 2, ln. 31-36; pg. 8, ln. 4-6; pg. 3, ln. 6-10; pg. 8, ln. 8-17; pg. 18, ln. 4-19; pg. 3, ln. 4; pg. 12, ln. 6-ln. 34; etc.). Agg further teaches wherein the concentration/loading of the antimicrobial agent that is impregnated into the micropores/microunevenneses is 2-20 μg/cm2, and they specifically exemplify loadings/concentrations of 10 μg/cm2 on a geometric area basis which correspond to 5 μg/cm2 

Regarding claims 22, 24, 30, and 32, Agg teaches wherein the pores have a diameter and as such would obviously be circular or polygonal especially since they are being formed via the same electrochemical conditions in an acid electrolyte bath, more specifically wherein the diameters are up to 5 µm which reads on the instantly claimed diameter of 1 µm to 10 µm, and Agg further teaches wherein a surface roughness of 2 (which reads on applicant’s roughness of 2 µm) is known for implants and further teach wherein surface roughness can be controlled via the anodizing process (see pg. 10, ln. 18-pg. 11, ln. 3).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 3-5, 7-9, 19-22, 24-25, 28-30, and 32, Agg is silent to the claimed density of unevennesses and using iodine or and iodine compound, specifically PVP iodine, as the biocidal material. 
Regarding the unevenness density, Agg teaches that the pitting (i.e. density of unevennesses) can be controlled through the anodic oxidation process parameters. For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits require for the surface.” (pg. 16, ln. 9-11; pg. 17, ln. 20-22). Agg subsequently teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” (pg. 18, ln. 11-19). Thus, it would have been obvious to one of ordinary skill in the art at the time of the 

Strömme teaches titanium metal having a porous titanium oxide coating thereon, wherein the coating is impregnated with a releasable agent, such as iodine or silver, having a desirable functional property ([0042]). Strömme teaches that either iodine or silver can be incorporated into a porous titanium oxide coating on a titanium implant, and as both have antimicrobial activity (this is a property of these compounds whether or not it was recognized by Strömme, Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable) it would have been obvious to one of ordinary skill in the art to use iodine in place of biocidal material/silver of Agg because Strömme expressly teaches that both can be impregnated into the anodic coating/titanium oxide coating and are releasable.
Uruga teaches a method of producing antibacterial metallic articles (tape and sheets) wherein the metal may be titanium or an alloy thereof ([0008]). The metal article is first subjected to DC electrolysis to form an anodic oxide coating thereon wherein the coating contains fine holes or irregularities ([0014, 0021]). Next, an iodine compound such as polyvinylpyrrolidone iodine ([0018]; [0022]) is impregnated into the fine holes or irregularities ([0022]; [0023]). Uruga discloses that the resulting material “has excellent antibacterial properties” ([0024]) and testing showed that the viable cell count was less than or equal to the detection limit at any time after 1 hour of contact with the antibacterial material ([0028]). In order to achieve an anodic coating having high bactericidal activity in the invention of Agg, one would have found it obvious to use an iodine compound, such as PVP-I as the biocidal material and to impregnate it into the pores as is taught by Strömme and Uruga and to optimize the amount of 
Hirata teaches forming antimicrobial materials which are suitable for medical facilities or equipment (See entire document; [0084]) which comprise metal, specifically titanium or titanium alloys which are treated to form micropores in an oxide film on the substrate, e.g. anodic oxidation and wherein iodine/iodine compounds are impregnated into the pores via a solution which comprises up to 5% concentration of the iodine/iodine compounds, specifically PVP-iodine (See entire document; claims; [0001]; Abstract; [0007-0034]; Claims; Examples (use PVP-iodine as the iodine compound in various concentrations); [0049]; ~[0034, discusses PVP iodine]; ~[008-0033, iodine/pvp-iodine can be sufficient attached as it shows only negative polarity and is sufficiently attached via electrophoretic electrodeposition, also teaches that the pvp-iodine powder is used in concentrations of up to 10% by weight to achieve purposes of sterilization and lubrication]). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of PVP-iodine being used in the solution for electrophoretic electrodeposition in order to achieve the desired level of sterilization/antimicrobial activity. 
In regards to the claimed antimicrobial activity value of 2 to 4, the examiner notes that the Antimicrobial Activity Value is a Japanese Industrial Standard (JIS) testing method used to determine the antimicrobial activity of antimicrobial treated materials or articles and thus, would not be a commonly used metric outside of Japan. According to the JIS, an antimicrobial activity value of ≥ 2.0 of a treated article would be considered an “antimicrobial article.” As Agg teaches that their medical implants/metallic articles, “has desirable biocidal properties to suppress and/or control infection” and can be greater than 4 µg/cm2, specifically 2-20 μg/cm2, which reads on the instantly claimed antimicrobial value of 2 to 4 (as applicant’s have evidenced in their affidavit from 02/16/17 that the concentration must be at least 4 micrograms/cm2 to achieve the claimed 
Regarding claims 9 and 19, Agg does not specifically teach wherein the thickness of the film/coating is of 3 µm to 5.2 µm. However, Agg does teaches wherein the thickness of the anodic oxidation/oxide film depends on the length of time of the anodization process, the electrolyte bath conditions, and the voltage used and as such is an optimizable feature in order to achieve a film of the desired thickness (see entire document). 
However, this deficiency is addressed by Strömme which teaches that the oxide film coatings on the surface of the implant can be formed to any desired thickness but specifically discloses less than 10 µm which reads on the instantly claimed range of 3 µm to 5.2 µm (See [0032]).
Regarding claim 25, Agg does not teach wherein the anodic oxidation is conduction under application of a pulsed current having a frequency of 50 to 10000 Hz. However, this deficiency is addressed by Ostrovsky. 
Ostrovsky teaches a method of anodizing a metallic surface, wherein the metallic surface may be titanium or an alloy thereof ([0102]). Ostrovsky teaches that the use of a pulsed anodic direct current is “better than a non-pulsed direct current because there seems to be a higher content of oxides generated in the coating.” The frequency of alternating current is suggested to be 50-60 Hz when used ([0093]). Thus, it would have been obvious to one of ordinary skill in the art to use a pulsed direct current at 50-60 Hz instead of a non-pulsed direct current in Agg because as Ostrovsky teaches the resulting coating has a higher content of 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
As discussed above it would have been obvious to one of ordinary skill in the art to use a pulsed direct current at 50-60 Hz instead of a non-pulsed direct current in Agg because as Ostrovsky teaches the resulting coating has a higher content of oxides and it is the oxide species that Agg teaches have high surface area for loading of biocidal ions.
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the thickness of the oxide coating as necessary via the parameters of the anodization process (time, bath, voltage, etc.) because Agg teaches that the thickness of the film is optimizable by changing the parameters of this process to give the desired thickness, and Strömme teaches that the oxide film coatings on the surface of the implant can be formed to any desired thickness but specifically discloses less than 10 µm which reads on the instantly claimed range of 3 µm to 5.2 µm. Thus, it would have been obvious to form films of the same thickness on the surface of the titanium implants/medical supplies because oxide films of this thickness were known in the art to be formed via anodic oxidation and these were thicknesses that were known in the art to be used for medical implants. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Because Agg clearly teaches avoiding infection, and teaches wherein the concentration of the antimicrobial agents that they impregnate in the pores from their anodic oxidation film on the titanium/titanium alloy metallic medical supply is from 2-20 µg/cm2 which reads on the greater than the 4 µg/cm2 that is required to have the claimed antimicrobial value of 2 to 4 (as evidenced by applicant’s affidavit from 02/2017). Thus, one of ordinary skill in the art would 
Regarding the unevenness density, Agg teaches that the pitting (i.e. density of unevennesses can be controlled through the anodic oxidation process parameters. For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits required for the surface.” Further, Agg teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Finally, it would have been obvious to substitute the silver antimicrobial of Agg for the iodine as taught by Uruga and Strömme, because Strömme teaches that either/both iodine or 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s arguments with respect to the 103 rejection of record have been fully considered but were not persuasive. In so far as these arguments pertain to the revised grounds of rejection presented herein they are addressed. 
Applicants then argue that the examiner has misplaced it reliance on Uruga and Strömme and that even if PVP-iodine were hypothetically impregnated into the titanium base material as disclosed in Agg using the conditions of Uruga, the claimed medical supplies cannot be obtained. The examiner respectfully points out that the instant claims are not to a method of making the medical supplies, the claims are to the metallic medical supplies themselves. Thus, the obviousness rejection must demonstrate that the claimed metallic medical supplies are obvious over the prior art. As is discussed above, Agg teaches medical devices formed of metallic materials, specifically titanium or titanium alloys which are treated with anodic oxidation (an electrochemical treatment) in an acid electrolyte bath which forms the film on the surface of the titanium metal medical supply/implant (which are obviously adapted to be grafted in a living body since they are medical implants) which has pores or microunevennesses on the surface of the titanium medical supplies which are then impregnated with a biocidal material preferably silver wherein the metallic medical supplies have a residual antimicrobial activity. Agg further teaches wherein the concentration/loading of the antimicrobial agent that is impregnated into the micropores/microunevenneses is 2-20 μg/cm2, and they specifically exemplify loadings/concentrations of 10 μg/cm2 on a geometric area basis which correspond to 5 μg/cm2 on a microscopic area basis and a surface roughness of 2, and they teach that the geometric basis for loadings is typically used for orthopedic implants which reads on the instantly claimed antimicrobial value of 2 to 4. Agg further teaches wherein the pores have a diameter and as such would obviously be circular or polygonal especially since they are being formed via the 

 However, with respect to the density of microunevennesses/micropores Agg teaches that the pitting (i.e. density of unevennesses) can be controlled through the anodic oxidation process parameters. For example, Agg discloses, “[t]he voltage level and the time selected for applying the voltage can be chosen according to the coverage and dimensions of the pits require for the surface.” (pg. 16, ln. 9-11; pg. 17, ln. 20-22). Agg subsequently teaches that the pits may occupy 5-20% of the surface area and that, “there may be a range of depths and diameters for the pits.” (pg. 18, ln. 11-19). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize and control the density of pit coverage and dimensions/density of the pits according to the desired properties of the metallic article.
Strömme and Uruga are then used by the examiner to teach that it was known in the art to impregnate micropores and microunevennesses formed via anodic oxidation with iodine/iodine compounds including the claimed PVP-iodine.
As is further discussed above Agg specifically teaches wherein the concentration of the impregnated antimicrobial/biocidal compound in their micropores/microunevennesses formed from anodic oxidation on titanium/titanium alloy surfaces is from 2-20 μg/cm which would be readily optimized by one of ordinary skill in the art to afford the most effective and safe antimicrobial metal surfaces for use in medical applications, e.g. applicant’s antimicrobial activity value of 2 to 4 that is instantly claimed (As evidenced by applicant’s on 02/16/17 an In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant’s then argue that the methods disclosed by Uruga would not be successful in achieving the necessary loading of antimicrobial to achieve applicant’s antimicrobial activity value as they only achieve a loading of 1.3 or 1.4 μg/cm2 at 100V and that the reported 300 V for 3 minutes conditions cannot be used as that might significantly damage the equipment with a spark discharge. The examiner respectfully points out again that the claims are not to a method of making the medical supplies but the medical supplies themselves and it would have been obvious for one of ordinary skill in the art to optimize the amount of iodine loaded into the micropores created by anodic oxidation because this is something that one of ordinary skill in the art would routinely do in order to form the most antimicrobially active/medically safe metallic medical supplies possible, especially since the prior art Agg teaches that it was known to load up to 20 µg/cm2 biocidal compounds, specifically silver, into the pores/microsurfaces formed from anodic oxidation of titanium. It would have been obvious to optimize the amount of biocidal iodine for substitution for the silver of Agg in order to develop the instantly claimed medical supplies because Strömme teaches that it was known to impregnate the micropores formed from anodic oxidation of metals including titanium, with releasable active agents including silver and iodine. Thus, the instantly claimed medical supplies are obvious when taken in view of the teachings of Agg, Strömme, Uruga, and Hirata that it is known to optimize the amount of iodine/pvp-iodine being used in the electrophoretic electrodeposition solutions for impregnating micropores in/on titanium oxide films formed from anodic oxidation on titanium metals e.g. up to 
Applicants further argue that Uruga is directed to aluminum oxide films with iodine or iodine compounds. The examiner respectfully points out that while the examples of Uruga are directed to aluminium oxide films, Uruga expressly teaches that the substrate which can be treated with anodization to form the pores in which the iodine is impregnated can be titanium as is discussed above and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, contrary to applicant’s arguments and assertion Uruga does teach that oxide films can be formed on titanium and they can be impregnated with iodine/PVP-iodine. Thus, whether or not what is exemplified in Uruga is aluminum oxide films, Uruga expressly teaches that titanium can be used as the substrate which is anodized and in which the iodine/PVP-iodine is impregnated to form antimicrobial/antibacterial materials. Applicants are correct in teaching that the silver teaching in Uruga is directed to mixing in the silver, and this repugnant language was removed by the examiner. However, Strömme still teaches that it was known to impregnate the micropores formed from anodic oxidation of metals including titanium, with releasable active agents including silver and iodine and as such they are interchangeable releasable active agents which were already known in the art to be impregnated into the micropores formed from anodic oxidation of metals including titanium. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Uruga expressly teaches that their invention relates to antibacterial material and more particularly to a field requiring an environment free from dust and contamination by microorganisms such as medicine and medical treatment and is related to forming antimicrobial materials which is the same problems being solved by applicant. As such contrary to applicant’s arguments as Uruga is related to antimicrobial materials and is solving the same problems as applicant’s and intends that their invention relates to fields requiring environments free from dust and contamination by microorganisms and expressly states that these fields include medicine and medical treatment Uruga is analogous art.
Applicants then argue that Strömme does not recognize that iodine and silver are antimicrobial. The examiner respectfully points out that Strömme teaches that either iodine or silver can be incorporated into a porous titanium oxide coating on a titanium implant, and these compounds having antimicrobial activity is a property of these compounds whether or not it was In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable) it would have been obvious to one of ordinary skill in the art to use iodine in place of biocidal material/silver of Agg because Strömme expressly teaches that both can be impregnated into the anodic coating/titanium oxide coating and are releasable, especially in light of the teachings of Uruga. As the rejection was not solely over Strömme, Agg, Uruga, Ostrovsky, but over the combination of the references and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Declaration under 1.132
Hiroyuki Tsuchiya provided a declaration under 1.132, filed 07/08/20. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents results of a test of the instantly claimed metallic medical supplies vs. those made by the process of Uruga. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 


Conclusion
	Claims 1, 3-5, 7-9, 19-22, 24-25, 28-30, and 32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616